


110 HR 1869 IH: Communities First Act
U.S. House of Representatives
2007-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1869
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2007
			Ms. Velázquez
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committees on
			 Ways and Means and
			 Small Business, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To enhance the ability of community banks to foster
		  economic growth and serve their communities, boost small businesses, increase
		  individual savings, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Community Banks Serving Their
			 Communities First Act or the Communities First Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Targeted Regulatory Relief for Community
				Banks
					Sec. 101. Short form reports of condition for certain community
				banks.
					Sec. 102. Community bank exemption from annual management
				assessment of internal controls requirement of the Sarbanes-Oxley Act of
				2002.
					Sec. 103. Changes required to small bank holding company policy
				statement on assessment of financial and managerial factors.
					Sec. 104. Community bank protection under the Securities
				Investor Protection Act of 1970.
					Sec. 105. Updating the amount of small bank exception for cap
				on aggregate loans to officers.
					Sec. 106. Consideration of community bank impact.
					Sec. 107. Increase in shareholder registration
				threshold.
					Title II—Additional Regulatory Relief for Community Banks and
				their Customers
					Sec. 201. Enhance customer capital access.
					Sec. 202. Seasoned customer CTR exemption.
					Sec. 203. Exception to annual privacy notice requirement under
				the Gramm-Leach-Bliley Act.
					Sec. 204. Privacy protection of consumer reports during loan
				application.
					Sec. 205. Update in the special regulatory lending limit on
				loans to executive officers.
					Sec. 206. Reimbursement for production of mandated
				records.
					Sec. 207. Study by the Comptroller General on implementation of
				commercial real estate guidance.
					Title III—Tax Relief for Bank Depositors, Rural Banks,
				Municipalities, Banks Organized as Limited Liability Companies, Individual
				Savers, and Small Businesses
					Sec. 301. Reduced rate and deferral of income recognition on
				long-term certificates of deposit.
					Sec. 302. Exclusion for interest on loans secured by
				agricultural real property.
					Sec. 303. Update in cap on qualified small issue
				bonds.
					Sec. 304. Limited liability company tax treatment for
				FDIC-insured limited liability companies.
					Sec. 305. Repeal of individual alternative minimum
				tax.
					Sec. 306. Young savers accounts.
					Sec. 307. Section 179 expensing for small business.
					Title IV—Tax Relief for Community Banks and Holding
				Companies
					Sec. 401. Limited tax credit.
					Sec. 402. Community bank relief from minimum tax.
					Title V—Small Business Subchapter S Reforms
					Sec. 501. Increasing Shareholder Limit for Subchapter S to
				150.
					Sec. 502. Treatment of qualifying director shares.
					Sec. 503. Recapture of bad debt reserves.
					Sec. 504. Issuance of preferred stock permitted for subchapter
				S corporations.
					Title VI—Small Business Lending Enhancements
					Sec. 601. Reduced fees for section 7(a) loans.
					Sec. 602. Low documentation loan program made
				mandatory.
					Sec. 603. Effective date.
				
			ITargeted
			 Regulatory Relief for Community Banks
			101.Short form
			 reports of condition for certain community banks
				(a)In
			 generalSection 7(a) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1817(a)) is amended by inserting at
			 the end the following new paragraph:
					
						(12)Short form
				reports of condition for community banks
							(A)In
				generalWith respect to reports of condition required under
				paragraph (3) for each calendar quarter, an insured depository institution
				described in subparagraphs (A), (B), (C), and (D) of section 10(d)(4) may
				submit a short form of any such report of condition in 2 nonsequential quarters
				of any calendar year.
							(B)Short form
				definedThe term short form, when used in connection
				with any report of condition required under paragraph (3), means a report of
				condition in a format established by the appropriate Federal banking agency,
				after notice and opportunity for comment, that—
								(i)is
				significantly and materially less burdensome for the insured depository
				institution to prepare than the format of the report of condition required
				under paragraph (3); and
								(ii)provides
				sufficient material information for the appropriate Federal banking agency to
				assure the maintenance of the safe and sound condition of the depository
				institution and safe and sound
				practices.
								.
				(b)RegulationsAny
			 regulation required to carry out the amendment made by subsection (a) shall be
			 published in final form before the end of the 6-month period beginning on the
			 date of the enactment of this Act.
				102.Community bank
			 exemption from annual management assessment of internal controls requirement of
			 the Sarbanes-Oxley Act of 2002Section 404 of the Sarbanes-Oxley Act of
			 2002 (15 U.S.C. 7262) is amended by adding the following new subsection:
				
					(c)Community bank
				exemption
						(1)In
				generalThis section shall not apply in any year to any insured
				depository institution which, as of the close of the preceding year, had total
				assets, as determined on a consolidated basis, of $1,000,000,000 or
				less.
						(2)Adjustment of
				amountThe Commission shall annually adjust the dollar amount in
				paragraph (1) by an amount equal to the percentage increase, for the most
				recent year, in total assets held by all depository institutions, as reported
				by the Federal Deposit Insurance
				Corporation.
						.
			103.Changes required to
			 small bank holding company policy statement on assessment of financial and
			 managerial factors
				(a)Small bank
			 holding company policy statement on assessment of financial and managerial
			 factors
					(1)In
			 generalBefore the end of the 6-month period beginning on the
			 date of the enactment of this Act, the Board of Governors of the Federal
			 Reserve System shall publish in the Federal Register proposed revisions to the
			 Small Bank Holding Company Policy Statement on Assessment of Financial and
			 Managerial Factors (12 C.F.R. part 225—appendix C) that provide that the policy
			 shall apply to a bank holding company which has pro forma consolidated assets
			 of less than $1,000,000,000 and that—
						(A)is not engaged in
			 any nonbanking activities involving significant leverage; and
						(B)does not have a significant amount of
			 outstanding debt that is held by the general public.
						(2)Adjustment of
			 amountThe Board of Governors
			 of the Federal Reserve System shall annually adjust the dollar amount referred
			 to in paragraph (1) in the Small Bank Holding Company Policy Statement on
			 Assessment of Financial and Managerial Factors by an amount equal to the
			 percentage increase, for the most recent year, in total assets held by all
			 insured depository institutions, as determined by the Board.
					(b)Increase in
			 debt-to-equity ratio of small bank holding companyBefore
			 the end of the 6-month period beginning on the date of the enactment of this
			 Act, the Board of Governors of the Federal Reserve System shall publish in the
			 Federal Register proposed revisions to the Small Bank Holding Company Policy
			 Statement on Assessment of Financial and Managerial Factors (12 C.F.R. part
			 225—appendix C) such that the debt-to-equity ratio allowable for a small bank
			 holding company in order to remain eligible to pay a corporate dividend and to
			 remain eligible for expedited processing procedures under Regulation Y of the
			 Board of Governors of the Federal Reserve System would increase from 1:1 to
			 3:1.
				104.Community bank
			 protection under the Securities Investor Protection Act of 1970Section 9 of the Securities Investor
			 Protection Act of 1970 (15 U.S.C. 78fff–3) is amended by adding the following
			 new subsection:
				
					(d)Community bank
				protection
						(1)In
				generalThe prohibition on
				advances in subsection (a)(5) of this section shall not apply to a bank with
				total assets, on a consolidated basis, of less than $1,000,000,000.
						(2)Adjustment of
				amountThe Commission shall
				annually adjust the dollar amount in paragraph (1) by an amount equal to the
				percentage increase, for the most recent year, in total assets held by all
				depository institutions, as reported by the Federal Deposit Insurance
				Corporation.
						.
			105.Updating the
			 amount of small bank exception for cap on aggregate loans to
			 officersSubparagraph (C) of
			 section 22(h)(5) of the Federal Reserve Act (12 U.S.C. 375b(5)(C)) is
			 amended—
				(1)by striking
			 $100,000,000 of deposits and inserting $1,000,000,000 of
			 total assets (on a consolidated basis);
				(2)by
			 striking 2 times and inserting 4 times;
			 and
				(3)by
			 adding at the end the following new sentence: The Board shall annually
			 adjust the dollar amount in the 1st sentence of this subparagraph by an amount
			 equal to the percentage increase, for the most recent year, in total assets
			 held by all depository institutions, as reported by the Federal Deposit
			 Insurance Corporation..
				106.Consideration of
			 community bank impactBefore
			 establishing or making any revision in any regulation, requirement, or
			 guideline applicable to insured depository institutions (as defined in section
			 3 of the Federal Deposit Insurance Act), the appropriate Federal banking agency
			 (as defined in such section) shall take into account the effect of the
			 establishment of the regulation, requirement, or guideline on community banks
			 and savings associations.
			107.Increase in
			 shareholder registration thresholdSubsection (g) of section 12 of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78l(g)) is amended by striking
			 instrumentality of interstate commerce shall— and all that
			 follows through register such security by filing and inserting
			 instrumentality of interstate commerce and which has total assets
			 exceeding $1,000,000 and a class of equity security (other than an exempted
			 security) held of record by more than 1,000 persons shall register such
			 security by filing.
			IIAdditional
			 Regulatory Relief for Community Banks and their Customers
			201.Enhance customer
			 capital access
				(a)Optional
			 consumer waivers of right of rescissionSection 125(d) of the
			 Truth in Lending Act (15 U.S.C. 1635(d)) is amended—
					(1)by striking
			 The Board may and
			 inserting
						
							Waivers of rescission
			 rights.—(1)Personal
				financial emergenciesThe board
				may
							;
				and
					(2)by adding at the
			 end the following new paragraph:
						
							(2)Waivers when
				creditor is insured depository institutionThe Board shall prescribe regulations
				authorizing a consumer to waive the rights provided under this section when the
				creditor is an insured depository institution (as that term is defined in
				section 3(c)(2) of the Federal Deposit Insurance Act) in such manner and after
				such notice as the Board may
				prescribe.
							.
					(b)Exemption in
			 case of refinancing with no new money regardless of creditorSection 125(e)(2) of the Truth in Lending
			 Act (15 U.S.C. 1635(e)(2)) is amended by striking by the same
			 creditor.
				(c)Exempt home
			 equity lines of creditSection 125(e)(4) of the Truth in Lending
			 Act (15 U.S.C. 1635(e)(4)) is amended to read as follows:
					
						(4)advances under an
				open end consumer credit plan which provides for any extension of credit which
				is secured by the consumer’s principal
				dwelling.
						.
				202.Seasoned
			 customer CTR exemption
				(a)Short
			 titleThis section may be cited as the Seasoned Customer
			 CTR Exemption Act of 2007.
				(b)Seasoned Customer
			 ExemptionSection 5313(e) of title 31, United States Code, is
			 amended to read as follows:
					
						(e)Qualified
				Customer Exemption
							(1)In
				generalBefore the end of the 270-day period beginning on the
				date of the enactment of the Seasoned Customer CTR Exemption Act of 2007, the
				Secretary of the Treasury shall prescribe regulations that exempt any
				depository institution from filing a report pursuant to this section in a
				transaction for the payment, receipt, or transfer of United States coins or
				currency (or other monetary instruments the Secretary of the Treasury
				prescribes) with a qualified customer of the depository institution.
							(2)Qualified
				customer definedFor purposes of this section, the term
				qualified customer, with respect to a depository institution, has
				such meaning as the Secretary of the Treasury shall prescribe, which shall
				include any person that—
								(A)is incorporated or
				organized under the laws of the United States or any State, including a sole
				proprietorship (as defined in 31 C.F.R. 103.22(d)(6)(vii), as in effect on May
				10, 2006), or is registered as and eligible to do business within the United
				States or a State;
								(B)has maintained a
				deposit account with the depository institution for at least 12 months;
				and
								(C)has engaged, using
				such account, in multiple currency transactions that are subject to the
				reporting requirements of subsection (a).
								(3)Regulations
								(A)In
				generalThe Secretary of the Treasury shall prescribe regulations
				requiring a depository institution to file a 1-time notice of designation of
				exemption for each qualified customer of the depository institution.
								(B)Form and content
				of exemption noticeThe Secretary shall by regulation prescribe
				the form, manner, content, and timing of the qualified customer exemption
				notice and such notice shall include information sufficient to identify the
				qualified customer and the accounts of the customer.
								(C)Authority of
				secretary
									(i)In
				generalThe Secretary may suspend, reject, or revoke any
				qualified customer exemption notice, in accordance with criteria prescribed by
				the Secretary by regulation.
									(ii)ConditionsThe
				Secretary may establish conditions, in accordance with criteria prescribed by
				regulation, under which exempt qualified customers of an insured depository
				institution that is merged with or acquired by another insured depository
				institution will continue to be treated as designated exempt qualified
				customers of the surviving or acquiring
				institution.
									.
				(c)Periodic review
			 of reporting threshold and adjustment for inflationSection 5318
			 of title 31, United States Code, is amended by adding at the end the following
			 new subsection:
					
						(o)Periodic review
				of reporting threshold and adjustment for inflation
							(1)In
				generalBefore the end of the 90-day period beginning on the date
				of the enactment of the Seasoned Customer CTR Exemption Act of 2007 and at
				least every 5 years after the end of such period, the Secretary of the Treasury
				shall—
								(A)review the
				continuing appropriateness, relevance, and utility of each threshold amount or
				denomination established by the Secretary, in the Secretary’s discretion, for
				any report required by the Secretary under this subchapter; and
								(B)adjust each such
				amount, at such time and in such manner as the Secretary considers appropriate,
				for any inflation that the Secretary determines has occurred since the date any
				such amount was established or last adjusted, as the case may be.
								(2)ReportBefore
				the end of the 60-day period beginning upon the completion of any review by the
				Secretary of the Treasury under paragraph (1), the Secretary shall submit a
				report to the Congress containing the findings and conclusions of the Secretary
				in connection with such review, together with an explanation for any
				adjustment, or lack of adjustment, of any threshold amount or denomination by
				the Secretary as a result of such review, including the adjustment for
				inflation.
							.
				203.Exception to annual
			 privacy notice requirement under the Gramm-Leach-Bliley ActSection 503 of the Gramm-Leach-Bliley Act
			 (15 U.S.C. 6803) is amended by adding the following new subsections:
				
					(c)Exception to
				annual notice requirementA
				financial institution that—
						(1)provides nonpublic personal information
				only in accordance with the provisions of subsection (b)(2) or (e) of section
				502 or regulations prescribed under section 504(b);
						(2)does not share
				information with affiliates under section 603(d)(2)(A) of the Fair Credit
				Reporting Act; and
						(3)has not changed its policies and practices
				with regard to disclosing nonpublic personal information from the policies and
				practices that were disclosed in the most recent disclosure sent to consumers
				in accordance with this subsection,
						shall not
				be required to provide an annual disclosure under this subsection until such
				time as the financial institution fails to comply with any criteria described
				in paragraph (1), (2), or (3).(d)Exception to
				notice requirementA
				financial institution shall not be required to provide any disclosure under
				this section if—
						(1)the financial institution is licensed by a
				State and is subject to existing regulation of consumer confidentiality that
				prohibits disclosure of nonpublic personal information without knowing and
				expressed consent of the consumer in the form of laws, rules, or regulation of
				professional conduct or ethics promulgated either by the court of highest
				appellate authority or by the principal legislative body or regulatory agency
				or body of any State of the United States, the District of Columbia, any
				territory of the United States, Puerto Rico, Guam, American Samoa, the Trust
				Territory of the Pacific Islands, the Virgin Islands, or the Northern Mariana
				Islands; or
						(2)the financial institution is licensed by a
				State and becomes subject to future regulation of consumer confidentiality that
				prohibits disclosure of nonpublic personal information without knowing and
				expressed consent of the consumer in the form of laws, rules, or regulation of
				professional conduct or ethics promulgated either by the court of highest
				appellate authority or by the principal legislative body or regulatory agency
				or body of any State of the United States, the District of Columbia, any
				territory of the United States, Puerto Rico, Guam, American Samoa, the Trust
				Territory of the Pacific Islands, the Virgin Islands, or the Northern Mariana
				Islands.
						.
			204.Privacy
			 protection of consumer reports during loan applicationSection 604(c) of the Fair Credit Reporting
			 Act (15 U.S.C. 1681b(c)) is amended by adding at the end the following new
			 paragraph
				
					(4)Report prompted
				by a request for a consumer report from another creditor prohibited
						(A)In
				generalA consumer reporting
				agency shall not furnish a consumer report if such action is prompted by a
				request for a consumer report from another creditor unless approved in writing
				by the consumer.
						(B)RegulationsThe Commission shall prescribe regulations
				in final form to enforce this paragraph before the end of the 180-day period
				beginning on the date of the enactment of the Communities First
				Act.
						.
			205.Update in the
			 special regulatory lending limit on loans to executive officersSection 22(g) of the Federal Reserve Act (12
			 U.S.C. 375b(g)) is amended by adding at the end the following new
			 paragraph:
				
					(11)Limit
				applicable on aggregate amount of certain loans to executive officers of
				community banksNotwithstanding any regulation prescribed
				by the Board under paragraph (4) and subject to other conditions imposed under
				this subsection and subsection (h), the aggregate amount of extensions of
				credit that a member bank may make to an executive officer of the bank under
				paragraph (4) shall not exceed
				$250,000.
					.
			206.Reimbursement
			 for production of mandated records
				(a)Corporate
			 RecordsSection 1101(4) of
			 the Right to Financial Privacy Act of 1978 (12 U.S.C. 3401(4)) is amended by
			 inserting , except that, for purposes of section 1115, such term
			 includes any entity after fewer individuals.
				(b)Clarification of
			 scopeSection 1115(b) of the
			 Right to Financial Privacy Act of 1978 (12 U.S.C. 3415) is amended to read as
			 follows:
					
						(b)Clarification of
				scopeNotwithstanding the
				introductory clause to the 1st sentence of subsection (a), this section shall
				apply to all records required to be assembled or provided for any Federal law
				enforcement or investigative
				purpose.
						.
				207.Study by the
			 Comptroller General on implementation of commercial real estate
			 guidanceThe Comptroller
			 General shall conduct a study on the implementation, by any Federal banking
			 agency, of examiner guidance on concentrations in commercial real estate
			 lending, including the impact on—
				(1)local economies;
				(2)the regulatory
			 burden on banks
				(3)community bank
			 portfolios; and
				(4)community banks’
			 market share.
				IIITax
			 Relief for Bank Depositors, Rural Banks, Municipalities, Banks Organized as
			 Limited Liability Companies, Individual Savers, and Small Businesses
			301.Reduced rate and
			 deferral of income recognition on long-term certificates of deposit
				(a)Deferral of
			 income recognitionSection 451 of the Internal Revenue Code of
			 1986 (relating to general rule for taxable year of inclusion) is amended by
			 adding at the end the following new subsection:
					
						(j)Certificates of
				deposits held by cash basis individualsIn the case of an individual on the cash
				receipts and disbursements method of accounting who holds a nonnegotiable
				certificate of deposit, interest income which is not made available for
				withdrawal before maturity of the certificate without penalty shall not be
				includible in gross income before the certificate is redeemed or
				matures.
						.
				(b)Interest income
			 on long-term certificates of depositSubparagraph (A) of section
			 1(h)(11) of such Code is amended by striking increased by and
			 all that follows and inserting:
					
						increased by—(i)qualified dividend
				income, and
						(ii)interest income
				on any nonnegotiable certificate of deposit—
							(I)with a fixed
				maturity date which is 1 year or more from the date of issue, and
							(II)the interest on which is not made available
				for withdrawal before maturity without
				penalty.
							.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				302.Exclusion for
			 interest on loans secured by agricultural real property
				(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 items specifically excluded from gross income) is amended by inserting after
			 section 139A the following new section:
					
						139B.Interest on
				loans secured by agricultural real property
							(a)ExclusionGross income shall not include interest
				received by a qualified lender on any qualified real estate loan.
							(b)DefinitionsFor
				purposes of this section—
								(1)Qualified
				lenderThe term
				qualified lender means any bank or savings association the
				deposits of which are insured under the Federal Deposit Insurance Act (12
				U.S.C. 1811 et seq.).
								(2)Qualified real
				estate loanThe term
				qualified real estate loan means any loan secured by agricultural
				real estate or by a leasehold mortgage (with a status as a lien) on
				agricultural real estate. For purposes of the preceding sentence, the
				determination of whether property securing such loan is agricultural real
				estate shall be made as of the time the interest income on such loan is
				accrued.
								(3)Agricultural
				real estateThe term agricultural real estate
				means—
									(A)real property used for the production of 1
				or more agricultural products, and
									(B)any single family
				residence—
										(i)which is the principal residence (within
				the meaning of section 121) of its occupant,
										(ii)which is located in a rural area (as
				determined by the Secretary of Agriculture), which is not within a Metropolitan
				Statistical Area (as defined by the Office of Management and Budget) and which
				has a population (determined on the basis of the most recent decennial census
				for which data are available) of 2,500 or less, and
										(iii)which is purchased or improved with the
				proceeds of the qualified real estate loan.
										(c)Coordination
				with section 265Qualified
				real estate loans shall be treated as obligations described in section
				265(a)(2) the interest on which is wholly exempt from the taxes imposed by this
				subtitle.
							.
				(b)Clerical
			 amendmentThe table of
			 sections for such part III is amended by inserting after the item relating to
			 section 139A the following new item:
					
						
							Sec. 139B. Interest on loans secured by
				agricultural real
				property.
						
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
				303.Update in cap
			 on qualified small issue bonds
				(a)In
			 generalClause (i) of section
			 144(a)(4)(A) of the Internal Revenue Code of 1986 (relating to general rule for
			 $10,000,000 limit in certain cases) is amended by striking
			 $10,000,000 and inserting $30,000,000.
				(b)Adjustment of
			 cap for inflationSubsection (a) of section 144 of such Code
			 (relating to qualified small issue bond) is amended by redesignating paragraph
			 (12) as paragraph (13) and by inserting after paragraph (11) the following new
			 paragraph:
					
						(12)Inflation
				adjustmentIn the case of a
				calendar year after 2007, the $30,000,000 amount contained in paragraph
				(4)(A)(i) shall be increased by an amount equal to—
							(A)such dollar amount,
				multiplied by
							(B)the cost-of-living adjustment determined
				under section 1(f)(3) for such calendar year by substituting calendar
				year 2006 for calendar year 1992 in subparagraph (B)
				thereof.
							Any
				increase under the preceding sentence which is not a multiple of $100,000 shall
				be rounded to the next lowest multiple of
				$100,000..
				(c)Conforming
			 amendmentParagraph (4) of section 144(a) of such Code is amended
			 in the heading by striking $10,000,000 and inserting
			 $30,000,000.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to—
					(1)obligations issued
			 after the date of the enactment of this Act, and
					(2)capital
			 expenditures made after such date with respect to obligations issued on or
			 before such date.
					304.Limited
			 liability company tax treatment for FDIC-insured limited liability
			 companies
				(a)In
			 generalParagraph (2) of
			 section 7701(a) of the Internal Revenue Code of 1986 (defining partnership and
			 partner) is amended to read as follows:
					
						(2)Partner and
				partnership
							(A)In
				generalThe term
				partnership includes a syndicate, group, pool, joint venture, or
				other unincorporated organization, through or by means of which any business,
				financial operation, or venture is carried on, and which is not, within the
				meaning of this title, a trust or estate or a corporation; and the term
				partner includes a member in such a syndicate, group, pool, joint
				venture, or organization.
							(B)Election by
				certain banks to be taxed as partnerships
								(i)In
				generalAn eligible
				corporation may elect to be treated as a partnership for purposes of this
				title.
								(ii)Tax
				treatmentIn the case of an
				eligible corporation making an election under clause (i)—
									(I)no gain or loss
				shall be recognized to the corporation or the shareholders by reason of an
				election under clause (i), and
									(II)section 1374
				shall apply to the entity after such election.
									(iii)Eligible
				corporationThe term
				eligible corporation means any of the following entities which
				would (but for this subparagraph) be treated as a C corporation for purposes of
				this title:
									(I)Any bank (as
				defined in section 581).
									(II)Any bank holding company (as defined in
				section 2(a) of the Bank Holding Company Act of 1956 (12 U.S.C.
				1841(a))).
									(III)Any savings association (as defined in
				section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813)).
									(IV)Any savings and
				loan holding company (as defined in section 10(a)(1)(D) of the Home Owners Loan
				Act).
									.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				305.Repeal of
			 individual alternative minimum tax
				(a)In
			 generalSection 55(a) of the Internal Revenue Code of 1986
			 (relating to alternative minimum tax imposed) is amended by adding at the end
			 the following new flush sentence:
					
						Except in
				the case of a corporation, no tax shall be imposed by this section for any
				taxable year beginning after December 31, 2007, and the tentative minimum tax
				of any taxpayer other than a corporation for any such taxable year shall be
				zero for purposes of this
				title..
				(b)Modification of limitation on use of credit
			 for prior year minimum tax liabilitySubsection (c) of section 53 of the
			 Internal Revenue Code of 1986 (relating to credit for prior year minimum tax
			 liability) is amended to read as follows:
					
						(c)Limitation
							(1)In generalExcept as provided in paragraph (2), the
				credit allowable under subsection (a) for any taxable year shall not exceed the
				excess (if any) of—
								(A)the regular tax liability of the taxpayer
				for such taxable year reduced by the sum of the credits allowable under
				subparts A, B, D, E, and F of this part, over
								(B)the tentative minimum tax for the taxable
				year.
								(2)Taxable years beginning after
				2007In the case of any
				taxable year beginning after 2007, the credit allowable under subsection (a) to
				a taxpayer other than a corporation for any taxable year shall not exceed 90
				percent of the regular tax liability of the taxpayer for such taxable year
				reduced by the sum of the credits allowable under subparts A, B, D, E, and F of
				this
				part.
							.
				(c)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
				306.Young savers
			 accounts
				(a)In
			 generalSection 408A of the Internal Revenue Code of 1986
			 (relating to Roth IRAs) is amended by adding at the end the following new
			 subsection:
					
						(g)Special rules for
				Roth IRAs for children
							(1)General
				ruleA Roth IRA maintained
				for the benefit of an individual who has not attained age 25 before the close
				of the taxable year shall be maintained under this section, as modified by this
				subsection.
							(2)Contribution
				limits
								(A)In
				generalFor so long as a Roth
				IRA is subject to this subsection, contributions to such Roth IRA shall be
				subject to this paragraph and not to subsection (c)(2), and subsection (c)(3)
				shall not apply.
								(B)LimitThe
				aggregate amount of contributions for any taxable year to all child Roth IRAs
				maintained for the benefit of an individual under this subsection shall not
				exceed the maximum amount allowable as a deduction under subsection (b)(1) of
				section 219 for such taxable year (computed without regard to subsections
				(b)(1)(B), (d)(1), and (g) of such
				section).
								.
				(b)Enforcement of
			 contribution limitsParagraphs (1)(B) and (2)(B) of section
			 4973(f) of such Code are each amended by striking and (c)(3) and
			 inserting , (c)(3), and (f)(2).
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
				307.Section 179
			 expensing for small businessSubsections (b)(1), (b)(2), (b)(5), (c)(2),
			 and (d)(1)(A)(ii) of section 179(b) (relating to election to expense certain
			 depreciable business assets) are each amended by striking and before
			 2010.
			IVTax
			 Relief for Community Banks and Holding Companies
			401.Limited tax
			 credit
				(a)C
			 corporationsSection 11 of the Internal Revenue Code of 1986
			 (relating to tax imposed) is amended by adding at the end the following new
			 subsection:
					
						(e)Reduction of tax
				on community banks
							(1)In
				generalIn the case of a C corporation which is a community bank,
				the aggregate tax imposed by this section, section 55, and section 1201 shall
				be 80 percent of the aggregate tax which would (but for this subsection) be
				imposed by such sections.
							(2)Maximum
				reductionThe reduction in tax by reason of this subsection shall
				not exceed $250,000. Corporations treated as 1 corporation under section
				1202(d)(3) shall be so treated under this subsection, and the limitation under
				the preceding sentence shall be allocated among such corporations in such
				manner as the Secretary shall prescribe.
							(3)Increased
				benefit for banks operating in distressed areas, etc
								(A)In
				generalIn the case of a bank operating in an area referred to in
				subparagraph (B)—
									(i)paragraph (1)
				shall be applied by substituting 50 percent for 80
				percent, and
									(ii)paragraph (2) shall be applied by
				substituting $500,000 for $250,000.
									(B)Areas
				describedThe areas referred to in this subparagraph are—
									(i)empowerment zones
				and enterprise communities designated under section 1391,
									(ii)renewal
				communities designated under section 1400E,
									(iii)low-income
				communities (as defined in section 45D(e)), and
									(iv)distressed
				communities (within the meaning of section 233 of the Bank Enterprise Act of
				1991 (12 U.S.C. 1834a(b)).
									(4)Community
				bankFor purposes of this
				section, the term community bank means any of the following
				entities the gross assets of which (determined under the rules of section
				1202(d)) are $5,000,000,000 or less:
								(A)Any bank (as
				defined in section 581).
								(B)Any bank holding company (as defined in
				section 2(a) of the Bank Holding Company Act of 1956 (12 U.S.C.
				1841(a))).
								(C)Any savings association (as defined in
				section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813)).
								(D)Any savings and loan holding company (as
				defined in section 10(a)(1)(D) of the Home Owners Loan
				Act).
								.
				(b)S
			 corporationsSubsection (a) of section 1366 of such Code is
			 amended by adding at the end the following new paragraph:
					
						(3)Reduction of tax
				on community banks
							(A)In
				generalIn the case of an S corporation which is a community bank
				(as defined in section 11(e)(4)), the net amount required to be taken into
				account by shareholders (without regard to this paragraph) shall be reduced by
				the lesser of—
								(i)20
				percent of such net amount, or
								(ii)$1,250,000.
								(B)Increased
				benefit for banks operating in distressed areas, etcIn the case
				of a bank operating in an area referred to in section 11(e)(3)(B)—
								(i)subparagraph
				(A)(i) shall be applied by substituting 50 percent for 20
				percent, and
								(ii)subparagraph (A)(ii) shall be applied by
				substituting $2,500,000 for
				$1,250,000.
								.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				402.Community bank
			 relief from minimum tax
				(a)In
			 generalSection 55 of the Internal Revenue Code of 1986 (relating
			 to alternative minimum tax imposed) is amended by adding at the end the
			 following new subsection:
					
						(f)Exemption for
				community banks
							(1)In
				generalThe tentative minimum
				tax of a community bank (as defined in section 11(e)(4)) shall be zero.
							(2)Certain rules to
				applyRules similar to the rules of paragraphs (2) through (5) of
				subsection (e) shall apply for purposes of this
				subsection.
							.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				VSmall
			 Business Subchapter S Reforms
			501.Increasing
			 Shareholder Limit for Subchapter S to 150
				(a)In
			 generalSection 1361(b)(1)(A)
			 of the Internal Revenue Code of 1986 (defining small business corporation) is
			 amended by striking 100 and inserting 150.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2007.
				502.Issuance of
			 preferred stock permitted for subchapter S corporations
				(a)In
			 generalSection 1361 (defining S corporation) is amended by
			 adding at the end the following new subsection:
					
						(f)Treatment of
				qualified preferred stock
							(1)In
				generalFor purposes of this subchapter—
								(A)qualified preferred
				stock shall not be treated as a second class of stock, and
								(B)no person shall be
				treated as a shareholder of the corporation by reason of holding qualified
				preferred stock.
								(2)Qualified
				preferred stock definedFor purposes of this subsection, the term
				qualified preferred stock means stock which meets the requirements
				of subparagraphs (A), (B), and (C) of section 1504(a)(4). Stock shall not fail
				to be treated as qualified preferred stock merely because it is convertible
				into other stock.
							(3)DistributionsA
				distribution (not in part or full payment in exchange for stock) made by the
				corporation with respect to qualified preferred stock shall be includible as
				ordinary income of the holder and deductible to the corporation as an expense
				in computing taxable income under section 1363(b) in the year such distribution
				is
				received.
							.
				(b)Conforming
			 amendments
					(1)Paragraph (1) of
			 section 1361(b) is amended by inserting , except as provided in
			 subsection (f), before which does not.
					(2)Subsection (a) of
			 section 1366 is amended by adding at the end the following new
			 paragraph:
						
							(3)Allocation with
				respect to qualified preferred stockThe holders of qualified
				preferred stock (as defined in section 1361(f)) shall not, with respect to such
				stock, be allocated any of the items described in paragraph
				(1).
							.
					(3)So much of clause
			 (ii) of section 354(a)(2)(C) as precedes subclause (II) is amended to read as
			 follows:
						
							(ii)Recapitalization
				of family-owned corporations and s corporations
								(I)In
				generalClause (i) shall not apply in the case of a
				recapitalization under section 368(a)(I)(E) of a family-owned corporation or S
				corporation.
								.
					(4)Subsection (a) of
			 section 1373 is amended by striking and at the end of paragraph
			 (1), by striking the period at the end of paragraph (2) and inserting ,
			 and, and by adding at the end the following new paragraph:
						
							(3)no amount of an
				expense deductible under this subchapter by reason of section 1361(f)(3) shall
				be apportioned or allocated to such
				income.
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
				503.Treatment of
			 qualifying director shares
				(a)In
			 generalSection 1361 of the Internal Revenue Code of 1986
			 (defining S corporation), as amended by section 502(a), is amended by adding at
			 the end the following new subsection:
					
						(g)Treatment of
				qualifying director shares
							(1)In
				generalFor purposes of this subchapter—
								(A)qualifying
				director shares shall not be treated as a second class of stock, and
								(B)no person shall be
				treated as a shareholder of the corporation by reason of holding qualifying
				director shares.
								(2)Qualifying
				director shares definedFor purposes of this subsection, the term
				qualifying director shares means any shares of stock in a bank (as
				defined in section 581) or in a bank holding company registered as such with
				the Federal Reserve System—
								(A)which are held by
				an individual solely by reason of status as a director of such bank or company
				or its controlled subsidiary, and
								(B)which are subject
				to an agreement pursuant to which the holder is required to dispose of the
				shares of stock upon termination of the holder’s status as a director at the
				same price as the individual acquired such shares of stock.
								(3)DistributionsA
				distribution (not in part or full payment in exchange for stock) made by the
				corporation with respect to qualifying director shares shall be includible as
				ordinary income of the holder and deductible to the corporation as an expense
				in computing taxable income under section 1363(b) in the year such distribution
				is
				received.
							.
				(b)Conforming
			 amendments
					(1)Section 1361(b)(1)
			 of the Internal Revenue Code of 1986, as amended by section 502(b), is amended
			 by striking subsection (f) and inserting subsections (f)
			 and (g).
					(2)Section 1366(a) of
			 such Code, as amended by section 502(b), is amended by adding at the end the
			 following new paragraph:
						
							(4)Allocation with
				respect to qualifying director sharesThe holders of qualifying
				director shares (as defined in section 1361(g)) shall not, with respect to such
				shares of stock, be allocated any of the items described in paragraph
				(1).
							.
					(3)Section 1373(a) of
			 such Code, as amended by section 502(b), is amended by striking
			 and at the end of paragraph (2), by striking the period at the
			 end of paragraph (3) and inserting , and, and adding at the end
			 the following new paragraph:
						
							(4)no amount of an
				expense deductible under this subchapter by reason of section 1361(g)(3) shall
				be apportioned or allocated to such
				income.
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
				504.Recapture of bad
			 debt reservesNotwithstanding
			 section 481 of the Internal Revenue Code of 1986, with respect to any S
			 corporation election made by any bank in taxable years beginning after December
			 31, 1996, such bank may recognize built-in gains from changing its accounting
			 method for recognizing bad debts from the reserve method under section 585 or
			 593 of such Code to the charge-off method under section 166 of such Code either
			 in the taxable year ending with or beginning with such an election.
			VISmall Business
			 Lending Enhancements
			601.Reduced fees for
			 section 7(a) loansSection 7(a) of the Small Business Act (15
			 U.S.C. 636(a)) is amended—
				(1)in paragraph
			 (23)(C)—
					(A)in the matter
			 preceding clause (i), by striking may be reduced, and all that
			 follows through guarantees— and inserting may be
			 reduced—;
					(B)in clause (i), by striking , to the
			 maximum extent possible; and
					(2)by adding at the
			 end the following new paragraph:
					
						(32)Fee
				reductionAmounts
				appropriated or otherwise made available to the Administrator for the purpose
				of fee reduction shall be used by the Administrator to reduce the fee
				percentages in effect under paragraphs (18)(A) and (23)(A), to the maximum
				extent
				possible.
						.
				602.Low
			 documentation loan program made mandatorySection 7(a) of the Small Business Act (15
			 U.S.C. 636(a)) (as amended by section 601 of this title) is amended—
				(1)in paragraph (25),
			 by striking subparagraph (C); and
				(2)by inserting after paragraph (32) (as added
			 by section 601(3) of this title) the following new paragraph:
					
						(33)Low
				documentation loan program
							(A)In
				generalThe Administrator
				shall carry out a low documentation loan program for loans of $250,000 or less
				only through lenders with significant experience in making small business
				loans.
							(B)RegulationsNot later than 45 days after the date of
				the enactment of this paragraph, the Administrator shall prescribe regulations
				defining the experience necessary for participation as a lender in the low
				documentation loan
				program.
							.
				603.Effective
			 dateThe amendments made by
			 sections 601 and 602 shall apply for fiscal years beginning with fiscal year
			 2008.
			
